DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 03/19/2021 has been entered. Claims 3 and 13-20 have been cancelled. Claims 1 and 7-12 have been amended. Therefore, claims 1-2 and 4-12 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims.

Drawings
The drawings are objected to because:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support surface”, “channel” and “the elongated L- slot matingly and slidingly engaging a first rail of the second pair of rails”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Also note that numeral 164 is used to refer to both the shoulder and the support surface
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh, US (2018/0238111).
In regards to claim 1 Walsh discloses:
A ladder (fig. 5) comprising: a first assembly (10) having a pair of spaced apart rails (11) and a plurality of rungs (32) extending between, and coupled to, the pair of spaced apart rails (fig. 5); a pair of feet (82), each foot of the pair of feet being coupled 

    PNG
    media_image1.png
    387
    410
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    290
    329
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    308
    382
    media_image3.png
    Greyscale

In regards to claim 4 Walsh discloses the open-faced slot is sized and configured to receive (intended use) a body portion of a fastener (as shown in fig. 5; examiner presents that screw are made in various shapes and sizes where the open faced slot of Walsh is sized and configured to receive a body portion of a fastener).  Note claim 4 doesn’t actually require the structure of a fastener structure at all.
In regards to claim 5 Walsh discloses the fastener includes a nail or a screw (further narrowing an intended use limitation; see claim interpretation above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh as applied to claim 1 above, and further in view of Beggs, US (5758745).
In regards to claim 6 Walsh does not disclose a second assembly having a second pair of spaced apart rails and a second plurality of rungs extending between, and coupled to, the pair of second pair of spaced apart rails, the first assembly being slidably coupled with the second assembly.
However, Beggs teaches a second assembly (20) having a second pair of spaced apart rails (22 and 24) and a second plurality of rungs (26) extending between, and coupled to, the pair of second pair of spaced apart rails, the first assembly being slidably coupled with the second assembly (as shown in fig. 3).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize a second assembly having a second pair of spaced apart rails as taught by Beggs to slidably coupled with the first assembly of Walsh for the predictable function of providing a significant added elevation for the user/worker to reach much higher heights to perform a larger range of work located at such heights.  


    PNG
    media_image4.png
    419
    482
    media_image4.png
    Greyscale

In regards to claim 8 Beggs teaches the elongated L-slot includes a lateral shoulder (see annotated drawings) having a support surface (see annotated drawings).

    PNG
    media_image5.png
    307
    397
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    293
    407
    media_image6.png
    Greyscale

In regards to claim 9 Beggs teaches the support surface of the lateral shoulder is angled relative to a lateral axis (see annotated drawings) extending through each of the first pair of rails substantially parallel to a longitudinal extension of a rung of the first plurality of rungs (lateral shoulder portion shown in annotated drawings extends into the page which is parallel to longitudinal axis of rails).

    PNG
    media_image7.png
    366
    382
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    503
    593
    media_image8.png
    Greyscale

In regards to claim 11, it would have been an obvious matter of design choice to modify the radius of the arcuate support surface of the lateral shoulder to be 100 inches since such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would find the best radius in order to provide a space for the rail to slide into position into the bearing member. Note that the point from which the 100 inches is measured is an imaginary point outside the device.
	In regards to claim 12; the length of the support surface of the support shoulder portion measured along the longitudinal length of the bearing member i.e. into the page as shown in fig. 2 appears in comparison to elements 48 and 68, and while the drawings are not to scale and Beggs does not disclose the exact length of elements, it would have been an obvious matter of design choice to modify the structure of the support surface to be approximately 3.5 to approximately 4 inches since such a .  

Response to Arguments
Applicant’s arguments, with respect to reference Beggs as it applies to claim 1 have been fully considered and are persuasive. Therefore the rejection of claim 1 under Beggs has been withdrawn. Note that Beggs reference is used to reject dependent claims as a teaching reference under 35 U.S.C. 103.  
Applicant's arguments with respect to reference Walsh have been fully considered but they are not persuasive because:
Applicant argues “While Applicant disagrees with the characterization of Walsh having fingers that curve downwardly (at best, there appears to be chamfer along the protruding portions), Applicant has amended claim 1 to recite that the open-faced slot is defined, at least in part, by a pair of spaced-apart, protruding, bent fingers that extend outwardly from the body portion and bend downwardly. Walsh and Beggs fail to describe such subject matter”; examiner respectfully disagrees and presents that the elements pointed to as “Spaced apart protruding bent fingers” in the annotated drawings below are indeed protruding fingers while being integral with the main body in the same manner illustrated in the current invention, furthermore examiner presents that said “chamfer” as characterized 


    PNG
    media_image9.png
    387
    410
    media_image9.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.M.M/Examiner, Art Unit 3634  

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634